Citation Nr: 0310461	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of uvulopalatal resection and endoscopic right 
inferior partial turbinectomy, apart from hoarseness, as a 
result of surgical treatment by the Department of Veterans 
Affairs in January 1990.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim of 
entitlement to VA compensation, pursuant to 38 U.S.C.A. 
§ 1151, for residuals of uvulopalatal resection and 
endoscopic right inferior partial turbinectomy as a result of 
surgical treatment by the Department of Veterans Affairs, and 
to secondary service connection for psychiatric disability.  
The veteran perfected a timely appeal of this determination 
to the Board.

In a January 1996 rating decision, the RO established 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for hoarseness due to January 1990 
surgery and assigned a 10 percent rating, effective December 
31, 1991.  As such, the Board has characterized the issue on 
appeal as indicated on the title page.  In addition, since 
that time, the veteran has not initiated an appeal regarding 
either the effective date of the award of service connection 
or evaluation assigned, and thus this issue is no longer 
before the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In April 1998, the veteran accompanied by his representative, 
offered testimony at a hearing held in Washington, DC, before 
the undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board).  

When this matter was initially before the Board in October 
1998, his 1151 and secondary service connection claims were 
remanded for further development.  Thereafter, in a September 
1999 rating decision, the RO granted service connection for 
major depressive disorder and assigned a 50 percent 
evaluation, effective December 31, 1991.  Since that time, 
the veteran has not initiated an appeal regarding either the 
effective date of the award of service connection or 
evaluation assigned, and thus this issue is no longer before 
the Board.  See Barrera; Grantham.

When this matter was again before the Board in March 2002, 
the Board determined further development was necessary.  In 
February 2003 the Board notified the veteran that it was 
undertaking additional development of this claim, and in 
March 2003, a VA examiner reviewed his medical records; the 
report of that examination has been associated with the 
claims folder.  

The March 2003 examination was conducted pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  As the veteran's representative notes in May 2003 
written argument, the newly received evidence is favorable to 
the veteran.  As such, in light of the following decision in 
which the Board establishes entitlement to VA compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
scarring, narrowing and stenosis of the naso-oropharynx due 
to January 1990 VA surgery, the Board will proceed with its 
decision without remanding the case to the RO because the 
veteran is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this regard, the Board notes that regulations 
provide that where, as here, the Board grants the benefit to 
the veteran, no notice is required.  See 38 C.F.R. 
§ 20.903(b) (2002).

Finally, the veteran's timely challenge to the RO's May 2000 
rating decision denying his claim seeking a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The medical evidence shows that the veteran has scarring, 
narrowing and stenosis of the naso-oropharynx that was caused 
by surgical treatment performed by the Department of Veterans 
Affairs in January 1990.


CONCLUSION OF LAW

The requirements for payment of VA compensation benefits for 
scarring, narrowing and stenosis of the naso-oropharynx as a 
result of surgical treatment by the Department of Veterans 
Affairs have been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. §§ 3.358, 3.800 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim seeking compensation under 38 U.S.C.A. § 1151 
for residuals of uvulopalatal resection and endoscopic right 
inferior partial turbinectomy as a result of surgical 
treatment and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations in August 
1992, August 1995 and May 1999, and in March 2003 a VA 
examiner reviewed his medical records to determine the nature 
and extent of the residuals of the January 1990 VA 
uvulopalatal resection and endoscopic right inferior partial 
turbinectomy and to obtain an opinion as to whether the 
veteran had additional disability by reason of the VA surgery 
that were not merely coincidental to the procedure.  He and 
his representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In numerous letters 
and in the October 1998 remand, VA notified the veteran of 
the evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  These 
communications gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There 
is no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

Under the circumstances, and particularly in light of the 
following decision establishing entitlement to VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
scarring, narrowing and stenosis of the naso-oropharynx as a 
result of January 1990 VA surgery, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without another remand of the case to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); ), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  


Background and Analysis

The basic facts are not in dispute.  The evidence shows that 
the veteran underwent an uvulopalatopharyngoplasty and an 
endoscopic partial inferior turbinectomy at the West Haven, 
Connecticut, VA Medical Center (VAMC) in January 1990.  
Further, in seeking entitlement to VA compensation benefits 
under 38 U.S.C.A. § 1151, in his statements and July 1995 and 
April 1998 hearing testimony the veteran maintains that the 
residuals of this surgery include a chronic sore throat, 
nasal regurgitation, and excessive expectoration.  

In support of this claim, the veteran also cites the decision 
of United States Supreme Court in Brown v. Gardner, 115 S. 
Ct. 552 (1994), which affirmed a decision of the United 
States Court of Appeals for Veterans Claims (Court)) 
invalidating the provisions of 38 C.F.R. § 3.358(c)(3) as in 
violation of the statutory rights granted to veterans by 
Congress under 38 U.S.C.A. § 1151.  As the veteran correctly 
points out, the Supreme Court held that VA was not authorized 
by 38 U.S.C.A. § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. 
§ 3.358(c)(3), because doing so was contrary to the clear 
language of the statute and was therefore invalid.

The Board has carefully reviewed the voluminous medical and 
lay evidence.  Because it is clear that the veteran underwent 
VA surgery in January 1990, this appeal turns on whether the 
veteran has additional disability by reason of the VA surgery 
that was not merely coincidental to that surgery, the Board 
will focus its discussion on the evidence that relates to 
this issue.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Due to the medical complexity of this case, although the 
veteran was afforded several prior VA examinations, in March 
2002 the Board determined further development was necessary, 
and in March 2003, a VA examiner reviewed the veteran's 
voluminous medical records to determine whether it was at 
least as likely as not that the veteran incurred an 
additional objectively manifested disability that resulted 
from treatment rendered at the West Haven, Connecticut, VA 
Medical Center in January 1990.  The examiner also addressed 
whether any additional disability was the result of natural 
progression of any involved disease or disability or the 
necessary consequences of the medical or surgical treatment.

In the March 2003 VA examination report, the VA examiner 
discussed in detail the events leading up to and following 
the January 1990 VA surgery.  Following her review of these 
records, the examiner concluded that it was more likely than 
not that the veteran incurred additional disability due to 
the January 1990 VA surgery, which she identified as the 
narrowed posterior naso-oropharynx with stenosis.  The 
examiner added that the disability was not likely the result 
of the natural progression of intrinsic disease or disability 
and was not a necessary consequence of 
uvulopalatopharyngoplasty.  Further, the examiner stated the 
scarring, narrowing and stenosis of the naso-oropharynx would 
continue to significantly alter the veteran's daily 
activities of living, including eating, sleeping, digestion, 
and his ability to exercise.

When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment that results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358, 3.800.  

Prior to 1995, 38 C.F.R. § 3.358(c)(3) excluded from 
compensation the contemplated or foreseeable results of non-
negligent medical treatment.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S. Ct. 552 (1994), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) invalidated the provisions of 
38 C.F.R. § 3.358(c)(3).  Consequently, in March 1995, 
amended regulations were published deleting the fault or 
accident requirements of 38 C.F.R. § 3.358(c)(3), in order to 
conform the controlling regulation to the Gardner decision.  

The Board observes that 38 U.S.C.A. § 1151 was amended 
effective on October 1, 1997.  In December 31, 1997, the VA 
General Counsel concluded that the term "all claims for 
benefits under 38 U.S.C.A. § 1151, which govern[ed] benefits 
for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGCPREC 40-97 (Dec. 31, 
1997).  

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  Applicable regulations 
provide that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).  

Here, in light of the conclusions set forth in the VA 
examiner's March 2003 examination report, which were based on 
her comprehensive review of the veteran's pertinent medical 
records, the Board finds that entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of the January 1990 VA 
uvulopalatal resection and endoscopic right inferior partial 
turbinectomy, identified as scarring, narrowing and stenosis 
of the naso-oropharynx, is warranted.  


ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for scarring, narrowing and stenosis of the naso-
oropharynx as a result of VA surgical treatment is granted.

REMAND

In a May 2000 rating decision, the RO denied the veteran's 
claim seeking a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and in a June 2000 statement, the veteran expressed his 
disagreement with that determination, submitted additional 
evidence, and requested that his claim for this benefit be 
reconsidered.  The Board accepts the June 2000 statement as a 
Notice of Disagreement (NOD) pursuant to 38 C.F.R. § 20.201 
(2002).  See Myers v. Principi, 16Vet. App. 228 (2002).  To 
date, however, the RO has not issued him a Statement of the 
Case (SOC) with respect to this claim.  Under these 
circumstances, the Board must remand this issue to the RO for 
the issuance of a Statement of the Case (SOC).  See Manlincon 
v. West, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

The RO must issue the veteran an SOC with 
respect to the denial of his TDIU claim, 
to include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeals on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



